DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-4-21 has been entered.
 Response to Amendment
	Amendment to claims filed 6-4-21 is acknowledged. Currently, claims 1, 3-17 and 19-20 are pending. Claims 1, 17 and 20 are currently amended. Claims 2 and 18 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7 recites the limitation "the predetermined manufactured angle" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunz (US 7,383,668) in view of Brooks et al. (US 5,759,680) and Smythe, Jr. (US 6,148,573).
	Regarding claim 1, Kunz discloses a drywall corner trim piece 10 (abstract), comprising:
	A substantially uniform profile having a radiused center section 14 and a tapered flange 16, 18 extending from each end of the radiused center section;
Wherein the drywall corner trim piece is formed from an extruded plastic material (fig. 1-2 and col. 3, line 7-39).
Kunz does not teach wherein the dry wall corner trim piece is formed from an extruded composite material comprising at least one polymer and at least one fibrous material. However, Brooks et al. teaches an extruded composite profile comprising a mixture of fiber encapsulated in a polymeric matrix (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kunz with the extruded mixture of Brooks et al. since Brooks et al. teaches that the composite materials are useful for making synthetic wood products such as building materials (col. 2, line 14-21).

Regarding claim 3, Kunz discloses wherein the radiused center section comprises a bullnosed center section (col. 2, line 61-67).
Regarding claim 6, Kunz discloses wherein the drywall corner trim piece is extruded at a predetermined manufactured angle (fig. 1-2).
Regarding claim 7, Smythe, Jr. teaches wherein the predetermined manufactured angle is substantially 90 degrees (fig. 10, 12 and 21).
Regarding claim 9, Kunz discloses wherein the drywall corner trim piece is configured for finishing an outer corner formed between at least two drywall surfaces (col. 1, line 23-col. 2, line 18).
Regarding claim 11, Smythe, Jr. teaches wherein the drywall corner trim piece reduces an amount of finishing compound required to blend the corner trim piece to a smooth wall appearance between at least two drywall surfaces (col. 1, line 15-20, col. 2, line 36-43, col. 8, line 31-43).

Regarding claim 12, it is inherent that the extruded composite material is configured to maintain strength and flexural characteristics of the base polymer while adding a porous nature of the fibrous material as a result of mixing the polymer with the fibrous material. 

Regarding claim 14, Brooks et al. teaches wherein the at least one polymer comprises HDPE (claim 11).
Regarding claim 15, Brooks et al. teaches wherein the at least one fibrous material comprises pulp, wood, paper, glass fibers, or a combinations thereof (claims 4-10).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunz in view of Brooks et al. and Smythe, Jr. as applied to claim 1 above, and further in view of Hibler (US 6,001,200).
Regarding claim 8, Kunz does not teach wherein the drywall corner trim piece is extruded in a substantially flat configuration and configured to be flexed about a corner formed between at least two drywall surfaces. However, Hibler teaches wherein the drywall corner trim piece is extruded in a substantially flat configuration (abstract, fig. 2-3, col. 3, line 8-40) and configured to be flexed about a corner formed between at least two drywall surfaces. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kunz with the teaching of Hibler since Hiber teaches that the polymeric material should be able to form an elastic or flexible (so-called living) hinge (col. 3, line 8-40) in order to allow the piece to be bent to any angle to form perfect corners.
Claims 4-5, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunz in view of Brooks et al. and Smythe, Jr. as applied to claim 1 above, and further in view of Wambaugh et al. (2006/0005488).
Regarding claim 4, Kunz does not teach a plurality of holes disposed through each of the flanges. However, Wambaugh et al. teaches a drywall corner piece with flange surfaces (abstract) wherein optional holes 5 can be formed in the piece to allow better adhesion to drywall mud (para 13 and fig. 1-
	Regarding claim 5, Kunz discloses wherein the radiused center section is free of holes (fig. 1-2).
Regarding claim 10, Wambaugh et al. teaches wherein the drywall corner trim piece is configured for finishing an inner corner formed between at least two drywall surfaces (para 3). 
Regarding claim 16, Wambaugh et al. teaches wherein the drywall corner trim piece is suitable for finishing an interior corner of a structure and an exterior corner of a structure (para 3). 
Claims 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersen et al. (US 6,180,037) in view of Hibler (US 6,001,200) and Smythe, Jr. (US 6,148,573).
	Regarding claim 17, Andersen et al. discloses a method for forming a drywall corner trim piece, comprising:
	Mixing a base polymer and a fibrous material at a temperature sufficient to melt the base polymer and the fibrous material into a contiguous composite material mix (col. 33, line 65-67, col. 34, line 1-2); and
	Extruding a corner trim piece from the contiguous composite material mix (col. 12, lien 10-25, col. 59, line 5-65, fig. 1).
	Andersen et al. does not teach wherein the corner trim piece comprises substantially co-planar flanges joined at a centerline in a substantially flat configuration and wherein the corner trim piece comprises tapered flanges extending from a thicker section at the centerline in a substantially continuous taper on each side of the drywall corner trim piece to thinner sections at distal edges of the tapered flanges. However, Hibler teaches a method for making a drywall corner trim piece comprising a shape nose 10 having two flanges 20, 21 (abstract, fig. 2-3, col. 3, line 8-40). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andersen et al. with Hibler since Hibler teaches the edge protector is suitable for protecting an outside corner (abstract).  

Regarding claim 20, Hibler teaches flexing the corner trim piece about a corner between at least two drywall surfaces (abstract, fig. 2-3, col. 3, line 8-40). Hibler further teaches applying a finishing compound 20 to the flanges, wherein the corner trim piece reduces an amount of finishing compound required to blend the corner trim piece to a smooth wall appearance between the at least two surfaces (fig. 1, 3 and claim 1).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andersen et al. in view of Hibler and Smythe, Jr. as applied to claim 17 above, and further in view of Wambaugh et al. (2006/0005488).
	Regarding claim 19, Andersen et al. does not teach cutting holes in the flanges, wherein the holes are configured to increase bond strength between the flanges and at least two drywall surfaces. However, Wambaugh et al. teaches a drywall corner piece with flange surfaces (abstract) wherein optional holes 5 can be formed in the piece to allow better adhesion to drywall mud (par 13 and fig. 1-4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andersen et al. with holes in order to allow better adhesion to drywall mud. 
Response to Arguments
Applicant's arguments filed 6-4-21 have been fully considered but they are not persuasive. Regarding claims 1 and 17, applicant argues that Smythe discloses the groove 18 on the first or inside surface 22, therefore Smythe fails to disclose the tapered flanges extend from the apex or centerline of the radiused center section in a substantially continuous taper on each side of the drywall cornet rime piece. However, Smythe, Jr. teaches a second embodiment of the trim piece that that is formed without the groove (see fig. 10-11 and col. 7, line 64-col. 8, line 12). Smythe, Jr. teaches that the trim piece 50 is formed with flanges 60 that are each laterally tapered from a maximum thickness at the corner 58 to a minimum thickness near lateral edges 66. Tapering can start at the corner or it can start a distance away from the corner 58 (col. 8, line 13-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742